Mercure, J. P.
Appeal from an order of the Supreme Court (Meddaugh, J.), entered May 18, 2000 in Sullivan County, which denied a motion by defendant Jerome Ehrlich for partial summary judgment dismissing the complaint against him in his individual capacity.
Plaintiff brought this action to recover money allegedly owed it for electric service supplied to a hotel property operated by defendant New Pines, Inc. Defendant Jerome Ehrlich, a director and officer of New Pines, Inc., was named as a defendant in his individual capacity. Following joinder of issue, Ehrlich moved for partial summary judgment dismissing the complaint against him upon the ground that there is no basis for imposing personal liability. Supreme Court denied the motion, Ehrlich appeals, and we affirm. We agree with Supreme Court’s conclusion that a triable issue of fact was raised by plaintiff’s business records showing that the subject account was in the name of “Jerome Ehrlich” and that all invoices for electric service supplied to the hotel were in the name of and addressed to “Jerome Ehrlich” and an affidavit of the Customer Services Manager of plaintiff’s office in the Town of Liberty, Sullivan County stating that the account was opened and maintained in the name of “Jerome Ehrlich.” The Customer Services Manager *895further averred that, had the account been opened in the name of a corporation, a substantial security deposit would have been, but was not, required.
Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the order is affirmed, with costs.